FILE COPY




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     January 12, 2022

                                   No. 04-21-00345-CR

                    EX PARTE VANESSA MARIE VILLANUEVA

                 From the 216th Judicial District Court, Kerr County, Texas
                                 Trial Court No. A1523-1
                     Honorable Albert D. Pattillo, III, Judge Presiding


                                      ORDER
       The State's Motion for Extension of Time to File Brief is GRANTED IN PART for 20
days (accelerated). The State's brief is due on or before January 31, 2022.



                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of January, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court